DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on June 06, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, 9, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0298562 A1 to Fujishima et al. (“Fujishima”) in view of U.S. Patent Application Publication No. 2004/0126947 A1 to Sohn (“Sohn”).									As to claim 19, although Fujishima discloses a semiconductor device, comprising: a semiconductor substrate (31, 34) of a first conductivity type (P); a semiconductor layer (61, 71, 81) of a second conductivity type (N) on the semiconductor substrate (31, 34), such that a first section of a pn junction is formed between the semiconductor layer (61, 71, 81) and the semiconductor substrate (31, 34); a trench structure (around 37) extending through the semiconductor layer (61, 71, 81) into the semiconductor substrate (31, 34), the trench structure (around 37) comprising an insulation structure (38) and a contact structure (42), the insulation structure (38) being formed between the semiconductor layer (61, 71, 81) and the contact structure (42) and also between the semiconductor substrate (31, 34) and the contact structure (42), the contact structure (42) being electrically connected to the semiconductor substrate (31, 34) at a bottom of the trench structure (around 37); and a first semiconductor region (35) of the second conductivity type (N), which adjoins the insulation structure (38) and extends along the trench structure (around 37) into a depth range between the first section of the pn junction and the bottom, such that a second section of the pn junction is formed between the first semiconductor region (35) and the semiconductor substrate (31, 34) (See Fig. 1, Fig. 2, Fig. 3, Fig. 6, Fig. 8, Fig. 11, Fig. 13, ¶ 0024, ¶ 0025, ¶ 0026, ¶ 0037, ¶ 0038, ¶ 0044, ¶ 0048, ¶ 0055, ¶ 0056, ¶ 0062) (Notes: the limitation “area” is defined as any particular extent of space or surface; part and “region” is defined as an extensive, continuous part of a surface, space, or body by DICTIONARY.COM), Fujishima does not further disclose wherein the semiconductor layer comprises a third area, which is more highly doped than first and second areas of the semiconductor layer that adjoin the third area downward and upward, wherein the first area, the second area, and the third area are stacked on one another such that the third area is vertically interposed between the first area and the second area.			However, Sohn does disclose wherein the semiconductor layer (FIG. 5, under planar gate) comprises a third area (25A), which is more highly doped than first (26) and second (below 25A) areas of the semiconductor layer (FIG. 5, under planar gate) that adjoin the third area (25A) downward and upward, wherein the first area (26), the second area (below 25A), and the third area (25A) are stacked on one another such that the third area (25A) is vertically interposed between the first area (26) and the second area (below 25A) (See Fig. 3, Fig. 4, Fig. 5, Fig. 7, ¶ 0003, ¶ 0004, ¶ 0005, ¶ 0028, ¶ 0029, ¶ 0030, ¶ 0035, ¶ 0042, ¶ 0043, ¶ 0056, ¶ 0057, ¶ 0058, ¶ 0064, ¶ 0076).		In view of the teaching of Sohn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujishima to have wherein the semiconductor layer comprises a third area, which is more highly doped than first and second areas of the semiconductor layer that adjoin the third area downward and upward, wherein the first area, the second area, and the third area are stacked on one another such that the third area is vertically interposed between the first area and the second area because the first area, the second area, and the third area are arranged to control the properties such as the threshold voltage and drain current by the respective dopant amounts, where improved surface mobility and driving current characteristics are obtained (See ¶ 0003, ¶ 0005, ¶ 0076). 		
As to claim 2, Fujishima further discloses wherein a lateral distance between the second section of the pn junction and the insulation structure (38) is less than 2 μm (See Fig. 1, ¶ 0037, ¶ 0038).										As to claim 3, Fujishima further discloses wherein the first semiconductor region (35) is formed in an oppositely doped area of the semiconductor substrate (31, 34) (See Fig. 1, ¶ 0024, ¶ 0026).											As to claim 9, Fujishima further discloses wherein a plurality of semiconductor circuit elements (201, 301, 401) is formed in different sections of the semiconductor layer (61, 71, 81), wherein the trench structure (around 37) is configured to electrically insulate adjacent sections of the semiconductor layer (61, 71, 81), and wherein the adjacent sections adjoin the trench structure (around 37) from opposite sides (See Fig. 1, ¶ 0013, ¶ 0024) (Notes: the structure is formed repetitively to be integrated in the same substrate and isolated from each other. Also met by the recited elements as shown).													As to claim 20, Fujishima in view of Sohn discloses further comprising: a semiconductor connection region (36) of the second conductivity type (N), wherein a partial area of the first semiconductor region (35) extends along the trench structure (around 37) from the third area (25A) of the semiconductor layer (61, 71, 81/FIG. 5, under planar gate) as far as the semiconductor connection region (36) (See Fujishima Fig.1, ¶ 0026 and Sohn Fig. 3).									As to claim 21, Fujishima in view of Sohn further discloses wherein a vertical distance between a maximum of a dopant concentration profile in the third area (25A) of the semiconductor layer (61, 71, 81/FIG. 5, under planar gate) and the first section of the pn junction is in a range of 1 μm to 50 μm (See Fujishima Fig. 1, Fig. 6, Fig. 11, ¶ 0048, ¶ 0055) (Notes: the figures convey the distance is in a range of 1 μm to 50 μm).		As to claim 22, Fujishima in view of Sohn further discloses wherein a maximum dopant concentration of the third area (25A) of the semiconductor layer (61, 71, 81/FIG. 5, under planar gate) is in a range of 5 x 1017 cm-3 and 1x 1021 cm-3 (See Sohn Fig. 5, ¶ 0058).													As to claim 23, Fujishima in view of Sohn further discloses wherein the first area (26) and the second area (below 25A) are both deposited layers, and wherein the third area (25A) is an implanted layer that comprises dopants diffused into both an upper part of the deposited first area (26) and a lower part of the deposited second area (below 25A) (See Fig. 3, Fig. 4).											Further regarding claim 23, the limitation “deposited layers, implanted layer that comprises dopants diffused into both an upper part of the deposited first area and a lower part of the deposited second area” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. It has been held it has been held that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).												The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).	
	As to claim 24, Fujishima in view of Sohn further discloses wherein the first (26) and second (below 25A) areas have a different dopant profile than the third area (25A) (See Sohn Fig. 3, Fig. 5, ¶ 0035).									As to claim 25, Fujishima in view of Sohn further discloses wherein one dopant species or a combination of a plurality of dopant species in the third area (25A) differs from the first area (26) and/or the second area (below 25A) (See Sohn Fig. 3, Fig. 5, ¶ 0035) (Notes: different diffusion rates result in different dopant species).
Response to Arguments
Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Miyashita et al. (US 2006/0220114 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.						
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815